Title: To John Adams from Edmund Jenings, 15 March 1782
From: Jenings, Edmund
To: Adams, John



Brussels March 15th. 1782
Sir

I think your Excellency must have been greatly surprized at the Vote, which the House of Commons came to on General Conways Motion agst the Advisers for subduing America by Force; but how much soever One may be surprized to see such a measure taken at this Time, it is perhaps more Amazing that it was not taken before; it ought to have been the Declaration of Parliament at the beginning of the Troubles and it would then have been done with some grace at present it has but very little; and yet one cannot but be pleased with it particularly when it has the Concurrence of the Body of the people, who cry aloud for Peace. What a Change of Disposition! There were formerly but few Englishmen, who would not have embraced their Hands in an Americans Blood, and annihilate the Country of the United States. He that attempts it now is declard an Ennemy to G B; they who did so before were by Consequence Traytors.
But give me leave to Ask your Excellency what is your Sense of the true disposition of the Court of London? I must Confess to you I think I see its former Hypocricy and Insidiousness continued Even in this proceeding. The King has no sincere design to Obtain peace however He will perhaps enter into some Negociation in order to impose on his people; He will enter into it in the Spirit of Lewis the 14th at the Town of Gertruydenburg, where during the Treaty He endeavoured to divide the Allies and afterwards pretending to have offered to make the greatest Sacrifices of his Glory and his Interest, He appealed to his people, and calld on them for their utmost Exertions and obtaind them by this Management. The King of England, as it appears to me, means to Act in a similar Manner. He pretends to follow the Dictates of the Parliament opposition in order to gain a general Concurrence and induce them to make those Efforts, which the Spirit of the Country can and will make, when it believes, that the King Acts according to his Duty and its Interest. He means perhaps to make plausible Proposals, which he is sure will not and cannot be accepted. The Conduct of the Opposition enables Him to Act as He will for it seems not to have any certain Object. Perhaps the most decided men of it dare not yet Speak out and that they will Stop with their last Motion; if they do, their Conduct is Absurd: for As Matters now Stand, I do not see, that the Admiralty can issue any Commissions to Cruise Against the Subjects of the United States, for that would be endeavouring to subdue them by force, Which by this resolution of the Common cannot be used Against them either in America or Elsewhere, the words of the Motion being general—and may not Neutral Ships sail to the ports of the States with Merchandice and Stores? an Attempt to Seize them would Surely be a means of reducing the revolted Colonies by force, which is certainly contrary to the Letter of the Resolution.
While I am mentioning neutral Ships I must Observe to your Excellency, they advertize in England for neutral Vessels, among others, to carry troops and Stores to America. I Hope France and Spain will notice this, and that foreign powers will prevent their Subjects from entering into any contracts for this purpose, for it is certain, that it will be a breach of Neutrallity.
But whatever may be the Object of the English Ministry I trust that the late resolution comes most apropos to ensure Success to your Excellencys Mission in Holland.
There passed through this Town last Monday three English Couriers—one of them is gone to Holland and the other two to Vienna and Petersburg.
I have some design of going to Paris the End of this month and Staying there about a fortnight, unless your Excellency hath other Commands for me.

I am with the greatest Consideration Sir your Excellencys Most Faithful & Obedient Humble Servt
Edm. Jenings

